Citation Nr: 1612966	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  12-16 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus, bilateral plantar fasciitis, and bilateral heel spurs.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to June 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Houston, Texas.

This case was previously remanded for further development in October 2014, March 2015, and October 2015.


FINDINGS OF FACT

1.  Pes planus was not noted at the entrance examination.

2.  The evidence does not clearly and unmistakably show that the pes planus of either foot preexisted active service.

3.  The weight of evidence is against a finding that pes planus of either foot began in active service or is otherwise related to active service.

4.  The weight of evidence is against a finding that plantar fasciitis of either foot is related to active service.

5.  The weight of evidence is against a finding that a heel spur of either foot is related to active service.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Bilateral plantar fasciitis was not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Bilateral heel spurs were not incurred or aggravated while on active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2007, June 2008, January 2012, and November 2014 (which was pursuant to the October 2014 Board remand) of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the June 2008 letter, VA notified the Veteran of how VA determines the disability rating and effective date.  The claim was most recently readjudicated in a February 2016 supplemental statement of the case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the service treatment records and VA treatment records and afforded the Veteran VA examinations.  The RO afforded the Veteran an examination in January 2012.  Pursuant to the October 2014 remand, the Appeals Management Center (AMC) afforded the Veteran a VA examination with medical opinions in December 2014.  Pursuant to the March 2015 Board remand, the AMC obtained an addendum in August 2015 to the December 2014 VA examination that contains additional medical opinions.  Pursuant to the October 2015 Board remand, the AMC obtained an addendum in January 2016 to the December 2014 VA examination that contains an additional medical opinion.  The Board finds that the examinations and opinions are adequate to satisfy VA's duty to assist in that they were based on a thorough review of the record, consideration of the Veteran's contentions, and are supported by rationale.

Pursuant to the October 2014 remand, the AMC asked the Veteran in a November 2014 letter to authorize the release of records of all private treatment for his bilateral foot disorder, to include the private medical provider who gave him injections in his right foot during or prior to March 2007.  The duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  There is no further duty to assist the appellant with regard to obtaining private medical records.

In light of the above, the AMC complied with the directives of the Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing Law and Regulation

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).


Analysis

The competent medical evidence shows that the Veteran has bilateral pes planus, bilateral plantar fasciitis, and bilateral heel spurs.  The January 2012 VA examiner noted that there was no indication or symptoms of a plantar wart or callous.  Accordingly, Hickson element (1), current disability, is satisfied.

Turning first to the bilateral pes planus, the Veteran argues that his bilateral pes planus preexisted active service.  A review of a February 1993 entrance examination report shows that the feet were normal with normal arches.  Thus, the Board concludes that pes planus of either foot was not "noted" at entry for the purposes of 38 U.S.C.A. §§ 1111  and 1153.  Therefore, the Veteran is presumed sound unless there is clear and unmistakable evidence of a preexisting disability.

In support of his claim, the Veteran as a lay person asserts that he had bilateral pes planus prior to service.  He is competent to report the observable flatness of his feet.  Falzone v. Brown, 8 Vet. App. 393, 405 (1995).   The Board, however, gives greater weight to the report of the February 1993 entrance examination and the other service treatment records showing no pes planus than the Veteran's reporting and finds that he is not credible in his observation that he had flat feet prior to service.  

The January 2012 VA examiner noted that the Veteran had asymptomatic pes planus upon entering service and no symptoms of pes planus in service.  The Board gives greater weight to the report of the February 1993 entrance examination and the other service treatment records showing no pes planus than on the January 2012 VA examination report since the VA examiner did not reconcile his finding with the findings in the service treatment records showing no asymptomatic pes planus.

The December 2014 VA examination report reflects that the Veteran reported a history of congenital pes planus.  This report merely contains the reporting of the Veteran's assertion, which as noted above the Board does not give any weight.  Bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the nature of pes planus, congenital or acquired, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

As such, the Board finds that the evidence does not support that his pes planus of either foot clearly and unmistakably preexisted service, and the Veteran is considered sound.

The Board has reviewed the service treatment records, VA treatment records, and VA examinations and opinions.  The weight of evidence is against findings that pes planus of either foot began in active service or is otherwise related to active service, 
that plantar fasciitis of either foot is related to active service, and that a heel spur of either foot is related to active service.

The service treatment records do not show diagnoses of pes planus, plantar fasciitis, or a heel spur.  The Veteran states that his bilateral foot disorder is the result of rigorous military activities, such as running, jumping, marching, standing, and hiking while wearing combat boots in service.  The service treatment records, however, show that in July 1995 he was treated for fine blisters on the feet.  In February 1997 the Veteran was treated for a left foot sprain.  In April 1997, the Veteran was treated for a callus and a plantar wart of the right foot.  In February 1998, he was treated for hypersensitivity of the feet to exposure to freezing temperatures.  Therefore, Hickson element (2), is satisfied as to in-service injury.

As for Hickson element (3), medical nexus, the January 2012 VA examiner noted that there was no indication of plantar fasciitis in service and that there was no diagnosis of a calcaneal spur in service.

In December 2014, the Veteran was afforded a new VA examination.  In the resulting examination report, the December 2014 VA examiner stated that the claimed foot disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As a rationale, the VA examiner stated that there was no evidence of chronic foot problems recorded during military service.  She noted that the Veteran's left foot contusion in service resolved completely as per his medical records.  She also stated that the heel spur and plantar fasciitis were most likely due to aging process and activity.

In the August 2015 VA opinion, the December 2014 VA examiner opined that the Veteran's present foot disorder, to include heel spurs, pes planus, and/or plantar fasciitis, is less likely as not related to the Veteran's period of active military service.  She went on to note that though the Veteran was treated in service for a plantar wart, there is no evidence of chronicity of the foot condition after he left service.  The examiner found that the plantar fasciitis and heel spurs are related to non-service activity or repeated use and that the onset of the plantar fasciitis and heel spurs was several years later.  The examiner concluded that the onset of the plantar fasciitis and heel spurs was not related to service.  The examiner indicated that plantar fasciitis is common in middle-aged people and that it can happen in one foot or both feet.  The examiner noted that plantar fasciitis is caused by straining the ligament that supports your arch, and that repeated strain can cause tiny tears in the ligament, which can lead to pain and swelling.  The physician concluded by stating that the Veteran had pes planus that did not get aggravated beyond the normal progression.

In a January 2016 addendum, the December 2014 VA examiner clarified her opinion on pes planus.  She opined that the pes planus was less likely than not or unlikely incurred during or caused by the Veteran's period of active military service, including specific activity during that period, such as running, jumping, marching, climbing, and hiking in combat boots.  The examiner noted that normal arches in the enlistment examination report and that though the Veteran was seen several times for ankle and plantar fasciitis during service, there was no evidence of flat feet found per the service treatment records.  The examiner indicated that there was no evidence that the flat feet was caused by increased activity during service.  Though the examiner reported in this addendum that there was plantar fasciitis in service, the service treatment records do not show a diagnosis of plantar fasciitis.  Moreover, the examiner previously stated that the plantar fasciitis had its onset several years after service and that the plantar fasciitis was unrelated to service.

The Veteran reports that doctors have told him that very rigorous activities, such as running, jumping, marching, standing, and hiking, can have adverse effects on the feet.  None of the VA treatment records, however, contains this medical opinion as reported by the Veteran.  A lay person's account of what a physician purportedly said, filtered as it is through a lay person's sensibilities, is not competent medical evidence.  Robinette  v. Brown, 8 Vet. App. 69, 77 (1995).  Therefore, the Veteran's assertion about what doctors purportedly said is not competent medical evidence.

The Veteran has not claimed continuity of foot pain symptomatology since active service.  Indeed, at the December 2014 VA examination, he reported that his foot pain began in both feet in 2001.

As noted, the Veteran has related his plantar fasciitis and heel spurs to active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the relationship between his plantar fasciitis and heel spurs and his military service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4.

In short, Hickson element (3), medical nexus, is not established.

In summary, for the reasons and bases set forth above, the Board concludes that the weight of the evidence is against a finding that that the Veteran had chronic foot disorder in service or that there is a nexus between a current diagnosis of bilateral pes planus, bilateral plantar fasciitis, and bilateral heel spurs and service.  Therefore, the preponderance of the evidence is against the claim and it is denied.





ORDER

Entitlement to service connection for a bilateral foot disorder, to include bilateral pes planus, bilateral plantar fasciitis, and bilateral heel spurs, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


